—Order, Supreme Court, New York County (Edward Lehner, J.), entered August 27, 2001, which, in an action against the owners and tenant of premises in which plaintiff allegedly sustained personal injuries, marked the action off the calendar due to the bankruptcy of the tenant, unanimously affirmed, without costs.
The motion court properly refused to entertain proceedings against the owners in view of the tenant/bankrupt’s apparently undisputed obligation to indemnify the owners for any liability they sustain in this action. While the bankruptcy filing by one defendant does not prevent a plaintiff from proceeding on causes of action against the nonbankrupt defendants, an exception is recognized where, as here, the bankrupt is obligated to indemnify a nonbankrupt defendant (A.H. Robins Co., Inc. v Piccinin, 788 F2d 994, 999, cert denied 479 US 876; cf., Central Buffalo Project Corp. v Edison Bros. Stores, 205 AD2d 295). Concur — Williams, J.P., Lerner, Buckley, Friedman and Marlow, JJ.